DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 December 2022 has been entered.
 
Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 2 December 2022.  Claims 1-34 and 36-53 are currently pending of which claims 1-33 are withdrawn, claims 34, 36, 38, 39, 41, 42 and 47 are currently amended, and claims 52 and 53 are new.  Claim 35 has been cancelled.  

Claim Objections
Claim 52 is objected to because of the following informalities:  The claim reads “one more handles” when it appears it should more appropriately read “one or more handles”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 39, 40, 41 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,212,736 to Dunkley (Dunkley).
As to claim 39, Dunkley teaches a system for separating material from raw product comprising an extraction chamber (3) having an interior space, a divider plate (11) extending transversely across the extraction chamber (3) at the interior space, said divider plate having through-holes and a top surface, one or more filters (10) positioned directly on the top surface of the divider plate (11), the one or more filters (10) retaining a solid raw product, and a collector chamber positioned below the divider plate (11) to receive liquid material passing, at least in part, by operation of a gravitational force on said raw product, through said one or more filters (10) and said divider plate (11) (Column 2, Lines 8-53; Figure 2).  The apparatus of Dunkley would be capable of operating on a great deal of solid and liquid materials, including for example, an agglomerated nanomaterial and a liquid material at room temperature.  Thus, an apparatus capable of performing the functional language of “configured to receive a raw product including a nanomaterial and a liquid material” and “wherein the one or more filters are configured to separate the nanomaterial from the liquid material, and the collector chamber is configured to receive the liquid material passing through said one or more filters and said divider plate by a gravitational force of the liquid material” (MPEP 2114).
As to claim 40, Dunkley teaches the apparatus of claim 39.  Dunkley further teaches that the extraction chamber is vertically aligned with the collection chamber (Figure 2).
As to claim 41, Dunkley teaches the apparatus of claim 39.  Dunkley further teaches that the apparatus can comprises heated air, thus a heater of some sort capable of performing the functional language of “configured to heat the raw product in the extraction chamber” (Column 2, Lines 54-60; MPEP 2114).
As to claim 44, Dunkley teaches the apparatus of claim 39.  Dunkley further teaches that the filers have porous openings that are smaller than the through holes of the divider plate (Column 2, Lines 8-53; Figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkley as applied to claim 39 above, and further in view of US Patent No. 4,897,110 to Kock et al. (Kock).
As to claim 43, Dunkley teaches the apparatus of claim 39.  However, Dunkley is silent as to the specific materials for the filter.  However, Kock also discusses metal production wherein the metal product is filtered and teaches that an effective filter comprises a felt filter (Column 2, Lines 1-27).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the filter of Dunkley from felt with the reasonable expectation of effectively filtering the metal product as taught by Kock.  

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkley as applied to claims 44 above, and as further discussed below.
As to claim 46, Dunkley teaches the apparatus of claim 44.  Dunkley fails to specifically teach the size of the porous openings of the filter; however, it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the opening of the filter in order to optimize fluid flow therethrough while still retaining the desired product (MPEP 2144.05 II).

Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Dunkley as applied to claim 39 above, and further in view of US Patent No. 4,421,645 to Creps et al. (Creps).
As to claim 52, Dunkley teaches the apparatus of claim 39.  However, Dunkley fails to further teach that the divider plate includes one or more handles configured to enable a user to removably place the divider plate inside of the extraction chamber.  However, Creps also discusses a filter for separating solid particles from a liquid material and teaches that the filter assembly should comprise handles for easy and quick removal of the filter assembly for cleaning and/or replacement as needed (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter assembly, thus the filters and the divider plate, with handles, in order to allow for cleaning and/or replacement as taught by Creps.  
As to claim 53, Dunkley teaches the apparatus of claim 39.  Dunkley further teaches that the apparatus comprises a divider support (ledge underneath the divider plate (11)) attached, and thus fixedly mounted in some fashion to the extraction chamber (Figure 2).  However, Dunkley fails to further specifically teach that the divider plate is received in a removable fashion.  However, Creps also discusses a filter for separating solid particles from a liquid material and teaches that the filter assembly should comprise handles for easy and quick removal of the filter assembly for cleaning and/or replacement as needed (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter assembly, thus the filters and the divider plate, to ensure it's provided in a removable fashion, such as with the provision of handles, in order to allow for cleaning and/or replacement as taught by Creps.  

Claims 34, 36-41, 44-46 and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2013/0220946 to Klunder (Klunder) in view of US Patent No. 5,626,751 to Kikuchi et al. (Kikuchi).
As to claims 34 and 49, Klunder teaches a system comprising an extraction chamber (2) having an interior space, a filter (18) extending transversely across the extraction chamber (2) at the interior space, the filter retaining a solid raw product, a lid (compression plate) (24) configured to compress the raw product against the filter (18) with, at least in part, a force of gravity applied to the lie, and a collector chamber positioned below the filter to receive liquid material passing through the filter (18) (Paragraphs 0078-0080 and 0096; Figure 3A).  
However, Klunder fails to teach that the apparatus comprises a divider plate wherein the filter is located directly on the top surface of the divider plate.  However, Kikuchi also discusses filtering apparatus and teaches that a transversely extending planar filter, as in Klunder, should be provided on the top surface of an additional plate provided with larger holes than the filter, in order to provide pressure-proof support to the filter (Abstract).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to place the filter of Klunder on the top surface of a divider plate having through holes larger than the filter in order to provide a pressure-proof support to the filter as taught by Kikuchi.  
The apparatus of the combination would be capable of operating on a great deal of solid and liquid materials, including for example, an agglomerated nanomaterial and a liquid material at room temperature.  Thus, an apparatus capable of performing the functional language of “configured to receive a raw product including a nanomaterial and a liquid material” and “wherein the one or more filters are configured to separate the nanomaterial from the liquid material, and the collector chamber is configured to receive the liquid material passing through said one or more filters and said divider plate” (MPEP 2114).
As to claim 36, the combination of Klunder and Kikuchi teaches the apparatus of claim 34.  Klunder further teaches that a mechanical force is applied to the compression plate (24), and thus that the apparatus comprises some sort of force applicator configured to apply a force to the lid (24) (Paragraph 0078).
As to claim 37, the combination of Klunder and Kikuchi teaches the apparatus of claim 34.  Klunder teaches that the collection chamber for the liquid product beneath the divider plate (38) is vertically aligned with the collector chamber (2) (Figure 3A).
As to claim 38, the combination of Klunder and Kikuchi teaches the apparatus of claim 34.  However, Klunder fails to teach that the apparatus further comprises a heater for heating the raw product in the extraction chamber.  However, Kikuchi also discusses filter apparatus and teaches that the filter should be integrally provided with a heater in order to allow for temperature control and the passage through the filter of media of different temperatures (Column 9, Lines 22-30).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Klunder with the addition of an integrally formed heater in order to allow for temperature control and the passage through the filter of Klunder of media of different temperatures as taught by Kikuchi.  Thus, a heater for heating the raw product in the extraction chamber.  
As to claims 39 and 44, Klunder teaches a system comprising an extraction chamber (2) having an interior space, a filter (18) extending transversely across the extraction chamber (2) at the interior space, the filter retaining a raw product, and a collector chamber positioned below the filter to receive liquid material passing through the filter (18), the separation occurring at least in part by gravitational force as a result of the filter being positioned below the raw product (Paragraphs 0078-0080 and 0096; Figure 3A).  
However, Klunder fails to teach that the apparatus comprises a divider plate wherein the filter is located directly on the top surface of the divider plate.  However, Kikuchi also discusses filtering apparatus and teaches that a transversely extending planar filter, as in Klunder, should be provided on the top surface of an additional plate provided with larger holes than the filter, in order to provide pressure-proof support to the filter (Abstract).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to place the filter of Klunder on the top surface of a divider plate having through holes larger than the filter in order to provide a pressure-proof support to the filter as taught by Kikuchi.  
The apparatus of the combination would be capable of operating on a great deal of solid and liquid materials, including for example, an agglomerated nanomaterial and a liquid material at room temperature.  Thus, an apparatus capable of performing the functional language of “configured to receive a raw product including a nanomaterial and a liquid material” and “wherein the one or more filters are configured to separate the nanomaterial from the liquid material, and the collector chamber is configured to receive the liquid material passing through said one or more filters and said divider plate by a gravitational force of the liquid material” (MPEP 2114).
As to claim 40, the combination of Klunder and Kikuchi teaches the apparatus of claim 39.  Klunder teaches that the collection chamber for the liquid product beneath the divider plate (38) is vertically aligned with the collector chamber (2) (Figure 3A).
As to claim 41, the combination of Klunder and Kikuchi teaches the apparatus of claim 39.  However, Klunder fails to teach that the apparatus further comprises a heater for heating the raw product in the extraction chamber.  However, Kikuchi further teaches that the filter should be integrally provided with a heater in order to allow for temperature control and the passage through the filter of media of different temperatures (Column 9, Lines 22-30).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Klunder with the addition of an integrally formed heater in order to allow for temperature control and the passage through the filter of Klunder of media of different temperatures as taught by Kikuchi.  Thus, a heater configured to heat the raw product in the extraction chamber.  
As to claim 45, the combination of Klunder and Kikuchi teaches the apparatus of claim 44.  Klunder further teaches that the filter is a porous sieve (Paragraph 0078).
As to claim 46, the combination of Klunder and Kikuchi teaches the apparatus of claim 44.  The combination fails to specifically teach the size of the porous openings of the filter; however, it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the opening of the filter in order to optimize fluid flow therethrough while still retaining the desired product (MPEP 2144.05 II).
As to claim 50, the combination of Klunder and Kikuchi teaches the apparatus of claim 49.  Klunder further teaches that the filter is a porous sieve (Paragraph 0078).
As to claim 51, the combination of Klunder and Kikuchi teaches the apparatus of claim 49.  The combination fails to specifically teach the size of the porous openings of the filter; however, it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the opening of the filter in order to optimize fluid flow therethrough while still retaining the desired product (MPEP 2144.05 II).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkley as applied to claim 39 above, and further in view of US Patent Application Publication No. 2016/0053391 to Loewen et al. (Loewen).
As to claim 42, Dunkley teaches the apparatus of claim 39.  However, Dunkley teaches the separation of a metal product from a liquid water, thus an apparatus capable of separating a nanomaterial solid carbon, such as agglomerated carbon nanomaterials, but fails to specifically teach that the apparatus would be capable of operating at the temperature of a molten electrolyte as required by the functional language “wherein the nanomaterials is a solid carbon and the liquid material is a molten electrolyte product”.  However, Loewen also discusses metal production wherein the metal is required to be separated from a liquid and teaches that this liquid is a molten electrolyte (Paragraph 0026).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the materials of the apparatus of Dunkley to allow for the apparatus to separate other desired metals from their liquid including molten liquids as taught as desirable by Loewen.  

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkley in view of Klunder.
As to claim 34, Dunkley teaches a system comprising an extraction chamber (3) having an interior space, a divider plate (11) extending transversely across the extraction chamber (3) at the interior space, said divider plate having through-holes and a top surface, one or more filters (10) positioned directly on the top surface of the divider plate (11), the one or more filters (10) retaining a solid raw product, and a collector chamber positioned below the divider plate (11) to receive liquid material passing through said one or more filters (10) and said divider plate (11) (Column 2, Lines 8-53; Figure 2).  
However, Dunkley fails to further teach that the apparatus comprises a lid configured to compress the raw product against the one or more filters with a force of gravity applied to the lid.  However, Klunder also discusses the separation of solids and liquid materials through a filter with a gaseous flow therethrough, as in Dunkley, and teaches that in addition the apparatus should comprise a lid (compression plate) (24) configured to compress the raw product against the one or more filters with, at least in part, a force of gravity applied to the lid (at minimum as a result of the location of the lid being above the raw product) in order to combine known separation means and thus enhance separation (Paragraph 0096; Figure 3A).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Dunkley with the addition of a lid configured to compress the raw product against the one or more filters with a force of gravity applied to the lid in order to combine known separation means and thus enhance separation as taught by Klunder.  
The apparatus of the combination would be capable of operating on a great deal of solid and liquid materials, including for example, an agglomerated nanomaterial and a liquid material at room temperature.  Thus, an apparatus capable of performing the functional language of “configured to receive a raw product including a nanomaterial and a liquid material” and “wherein the one or more filters are configured to separate the nanomaterial from the liquid material, and the collector chamber is configured to receive the liquid material passing through said one or more filters and said divider plate” (MPEP 2114).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dunkley and Klunder as applied to claim 34 above, and further in view of Loewen.
As to claim 47, the combination of Dunkley and Klunder teaches the apparatus of claim 34.  However, Dunkley teaches the separation of a metal product from a liquid water, thus an apparatus capable of separating a nanomaterial solid carbon, such as agglomerated carbon nanomaterials, but fails to specifically teach that the apparatus would be capable of operating at the temperature of a molten electrolyte as required by the functional language “wherein the nanomaterials is a solid carbon and the liquid material is a molten electrolyte product”.  However, Loewen also discusses metal production wherein the metal is required to be separated from a liquid and teaches that this liquid is a molten electrolyte (Paragraph 0026).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the materials of the apparatus of Dunkley to allow for the apparatus to separate other desired metals from their liquid including molten liquids as taught as desirable by Loewen.  

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dunkley and Klunder as applied to claim 34 above, and further in view of Kock.
As to claim 48, the combination of Dunkley and Klunder teaches the apparatus of claim 34.  However, Dunkley is silent as to the specific materials for the filter.  However, Kock also discusses metal production wherein the metal product is filtered and teaches that an effective filter comprises a felt filter (Column 2, Lines 1-27).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the filter of Dunkley from felt with the reasonable expectation of effectively filtering the metal product as taught by Kock.  

Response to Arguments
Applicant's arguments filed 2 December 2022 have been fully considered but they are not persuasive.
Applicants argue that the claim limitations wherein the raw product is narrowed overcome the prior art as presented.  However, the Examiner maintains that the raw product is still incorporated as a functional limitation in apparatus claims.  Apparatus claims must be distinguished form the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claimed beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  The Examiner maintains that the apparatus of Dunkley and Klunder, the primary reference utilized above, would be capable of separating a solid comprising for example a room temperature carbon nanomaterial agglomerates of a larger size from a room temperature liquid electrolyte.  The Examiner does agree that the limitation that the electrolyte is molten does narrow the claims; however, the Examiner maintains that these limitations are rendered obvious in view of Loewen.  
Applicants further argue that Kikuchi is not relevant to Klunder as the filtering is done for a different purpose.  However, the Examiner disagrees and maintains that providing support to a filter would be an obvious benefit regardless of what the specific desired function of the filter is.  
In regards to the Dunkley rejections regarding the limitations directed towards the lid, as amended, the Examiner did find these arguments persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794